Title: From David Humphreys to Rufus Putnam, 26 March 1783
From: Humphreys, David
To: Putnam, Rufus


                        
                            Dear Sir
                            Head Quarters March 26 1783
                        
                        The General has no objection that Jacob Briggs should be indulged with a furlough, for such time as may be
                            judged necessary. I am Dear Sir Your Most Obedt Servt
                        
                            D. Humphrys
                            A.D.C.
                        
                    